 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 1 of 27 Page ID #:1




 1   Jonathan Shub (State Bar No. 237708)
     Kevin Laukaitis*
 2   KOHN, SWIFT & GRAF, P.C.
     1600 Market Street, Suite 2500
 3   Philadelphia, PA 19103
 4   Telephone: (215) 238-1700
     E-mail: jshub@kohnswift.com
 5           klaukaitis@kohnswift.com
 6   Counsel For Plaintiff And The Class
     [Additional Counsel Listed on Signature Page]
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12   CYNTHIA DAVIS, individually and on              Case No.
     behalf of all others similarly situated,
13
                                Plaintiff,           CLASS ACTION COMPLAINT
14
            v.
15                                                   JURY TRIAL DEMANDED
16   REDWOOD WELLNESS, LLC, d/b/a
     LORD JONES
17
                               Defendant.
18
19
20
21
22
23
24
25
26
27
28


     CLASS ACTION COMPLAINT
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 2 of 27 Page ID #:2




 1         Plaintiff Cynthia Davis (“Plaintiff”), through her undersigned attorneys,
 2   Barbat, Mansour & Suciu PLLC, Bursor & Fisher, P.A., Kohn, Swift & Graf, P.C.
 3   and Greg Coleman Law, P.C., brings this Class Action Complaint against Defendant
 4   Redwood Wellness, LLC (“Defendant”), individually and on behalf of all others
 5   similarly situated, and complains and alleges upon personal knowledge as to herself
 6   and her own acts and experiences and, as to all other matters, upon information and
 7   belief, including investigation conducted by her attorneys:
 8                               NATURE OF THE ACTION

 9          1.    This is a civil class action brought individually by Plaintiff on behalf of
10   consumers who purchased Defendant’s “Supplements” and “Confections”, which
11   include “Lord Jones Royal Oil CBD”, “Lord Jones CBD Gel Capsules”, “Lord Jones
12   CBD Tinctures”, “Lord Jones Old Fashioned Hemp-Derived CBD Gumdrops”,
13   “Lord Jones Limited Edition Holiday Hemp-Derived CBD Gumdrops”, “Lord Jones
14   Autumn Limited Edition Blackcurrant Hemp-Derived CBD Gumdrops”, and “Lord
15   Jones Hemp-Derived CBD Dark Chocolate Espresso Chews” (the “Products”).
16   Defendant warrants that all of the Products contain cannabidiol (CBD) and are legal
17   for consumers to purchase for their personal use and not for resale.
18          2.    Defendant’s Products, however, are illegal to sell.
19          3.    Defendant formulates, manufactures, advertises, and sells the CBD
20   Products throughout the United States, including in the State of California.
21          4.    The CBD (cannabidiol) product market is a multibillion-dollar business
22   enterprise that is lucrative for its market participants and is expected to further
23   expand into a $16 billion-dollar industry by 2025.1
24          5.    With knowledge of growing consumer demand for CBD Products,
25   Defendant has intentionally marketed and sold illegal CBD products.
26
27   1
      https://www.forbes.com/sites/irisdorbian/2019/03/12/cbd-market-could-pull-in-16-
28   bln-by-2025-says-study/#69e764bb3efd. Last Visited April 7, 2020.

     CLASS ACTION COMPLAINT                  1
     Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 3 of 27 Page ID #:3




 1                 6.   Defendant’s multiple and prominent systematic mislabeling of the
 2       Products form a pattern of unlawful and unfair business practices that harms the
 3       public.
 4                 7.   Accordingly, Plaintiff and each of the Class members have suffered an
 5       injury in fact caused by the false, fraudulent, unfair, deceptive, and misleading
 6       practices as set forth herein, and seek compensatory damages and injunctive relief.
 7                 8.   Plaintiff brings this suit to halt the unlawful sales and marketing of the
 8       CBD Products by Defendant and for damages he sustained as a result. Given the
 9       massive quantities of the Products sold all over the country, this class action is the
10       proper vehicle for addressing Defendant’s misconduct and for attaining needed relief
11       for those affected.
12                 9.   Plaintiff and each of the Class members accordingly suffered an injury
13       in fact caused by the false, fraudulent, unfair, deceptive, and misleading practices set
14       forth herein, and seek compensatory damages, statutory damages, and declaratory and
15       injunctive relief.
16                                   JURISDICTION AND VENUE
17                 10. This Court has original jurisdiction over this controversy pursuant to 28
18       U.S.C. § 1332(d). The amount in controversy in this class action exceeds
19       $5,000,000, exclusive of interest and costs, and there are numerous Class members
20       who are citizens of states other than Defendant’s states of citizenship.
21                 11. This Court has personal jurisdiction over Defendant in this matter. The
22       acts and omissions giving rise to this action occurred in the state of California.
23       Defendant has been afforded due process because it has, at all times relevant to this
24       matter, individually or through its agents, subsidiaries, officers and/or
25       representatives, operated, conducted, engaged in and carried on a business venture in
26       this state and/or maintained an office or agency in this state, and/or marketed,
27       advertised, distributed and/or sold products, committed a statutory violation within
28

         CLASS ACTION COMPLAINT                   2
     Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 4 of 27 Page ID #:4




 1       this state related to the allegations made herein, and caused injuries to Plaintiff and
 2       putative Class Members, which arose out of the acts and omissions that occurred in
 3       the state of California, during the relevant time period, at which time Defendant was
 4       engaged in business activities in the state of California.
 5               12. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and
 6       (c) because a substantial part of the events or omissions giving rise to Plaintiff’s
 7       claims occurred in this District and because Defendant transacts business and/or has
 8       agents within this District and has intentionally availed itself of the laws and markets
 9       within this district.
10                                              PARTIES
11               13. Plaintiff Cynthia Davis is a citizen of California who resides in
12       Monrovia, California. On or around April 22, 2019, Plaintiff purchased Lord Jones
13       Royal Oil 1000 MG CBD Product from Defendant through Defendant’s website,
14       https://www.lordjones.com for $109.55, before purchasing her Lord Jones branded
15       Products, Plaintiff Davis reviewed information about the products, including the fact
16       that the products were being sold for personal use, and not resale. When purchasing
17       her Products, Plaintiff Davis also reviewed the accompanying labels, disclosures,
18       warranties, and marketing materials, and understood them as representations and
19       warranties by Defendant that the Products were being sold legally. Plaintiff Davis
20       relied on these representations and warranties in deciding to purchase Defendant’s
21       Products. Accordingly, these representations and warranties were part of the basis of
22       the bargain, in that she would not have purchased the Products had she known these
23       representations were not true. Here, Plaintiff did not receive the benefit of her
24       bargain because Defendant’s Products are illegal. Plaintiff also understood that each
25       purchase involved a direct transaction between herself and Defendant because she
26       purchased her Products directly from Defendant and her Products came with
27       packaging and other materials prepared by Defendant, including representations and
28

         CLASS ACTION COMPLAINT                 3
     Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 5 of 27 Page ID #:5




 1       warranties regarding the legality of the Products. If Plaintiff Davis knew the
 2       Products were not legally sold in the United States, she would not have purchased
 3       them.
 4               14. Defendant Redwood Wellness, LLC is a Limited Liability Company,
 5       registered in Delaware with its principal place of business and membership at 11054
 6       Ventura Boulevard, No. 135, Studio City, California 91604. Defendant
 7       manufactures, sells, and globally distributes Lord Jones-branded products, and is
 8       responsible for the advertising, marketing, and packaging of CBD-infused
 9       supplements, edibles, lotions, and skincare, including the Products. Defendant
10       manufactured, marketed, and sold the Products during the relevant Class period. The
11       planning and execution of the advertising, marketing, labeling, packaging, testing,
12       and/or corporate operations concerning the Products was primarily carried out at
13       Defendant’s headquarters and facilities within California, as is most, or all of the
14       Products’ manufacturing and assembly.
15                                    FACTUAL ALLEGATIONS
16               15. At all relevant times, Defendant has marketed its Products in a
17       consistent and uniform manner. Defendant sells the Products in all 50 states on its
18       website and through various distributors.
19       I. DEFENDANT’S ILLEGAL PRODUCTS
20               16. On November 22, 2019, the United States Food & Drug Administration
21       sent Warning Letters to 15 CBD manufacturers discussing numerous violations of
22       the Products, including but not limited to; Unapproved New Drugs, Misbranded
23       Drugs, Adulterated Human Foods, Unapproved New Animal Drugs, and Adultered
24       Animal Foods. All of these violations of the Food, Drug and Cosmetic Act make the
25       Products illegal to sell.2
26
         2
27        See https://www.fda.gov/news-events/press-announcements/fda-warns-15-
         companies-illegally-selling-various-products-containing-cannabidiol-agency-
28       details?utm_campaign=112519_Statement_FDA%20warns%20companies%20for%

         CLASS ACTION COMPLAINT                 4
     Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 6 of 27 Page ID #:6




 1             A.    Illegal Dietary Supplements
 2              17. Defendant’s “Lord Jones Royal Oil CBD”, “Lord Jones CBD Gel
 3       Capsules”, and “Lord Jones CBD Tinctures”, products are mislabeled as Dietary
 4       Supplements and/or contain the illegal dietary ingredient CBD. These products are
 5       designated under the “Supplements” tab of Defendant’s website3, and use the FDA’s
 6       specific mandatory warnings for dietary supplements:4
 7
 8
 9              18. The Products are specifically designed to mislead consumers into
10       believing the products are legal dietary supplements:
11
12
13
14
15
16
17
18
19              19. The tinctures and oils are accompanied by instructions directing

20       consumers to use the products like dietary supplements:

21
22
23
24
25
         20illegally%20selling%20various%20products%20containing%20cannabidiol&utm
26       _medium=email&utm_source=Eloqua. Last visited April 7, 2020.
         3
           See https://lordjones.com/collections/supplements. Last visited April 1, 2020.
27       4
           “This product is not intended to diagnose, treat, cure, or prevent any disease” and
28       “These statements have not been evaluated by the Food & Drug Administration”.

         CLASS ACTION COMPLAINT                5
     Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 7 of 27 Page ID #:7




 1              20.   As do the CBD gel capsules:
 2
 3
                21. The FDA has stated that CBD may not be labeled as a dietary ingredient
 4
         or legally be contained within a dietary supplement (or food, as discussed below):5
 5
 6
 7
 8
 9
10
11
                22. Defendant’s Products cannot be dietary supplements because they do
12
         not meet the definition of a dietary supplement under section 201 (ff) of the FD&C
13
         Act, 21 U.S.C. 321(ff). The FDA has concluded, based on available evidence, that
14
         CBD products are excluded from the dietary supplement definition under sections
15
         201(ff)(3)(B)(i) and (ii) of the FD&C Act, 21 U.S.C. 321(ff)(3)(B)(i) and (ii). Under
16
         those provisions, if an article (such as CBD) is an active ingredient in a drug product
17
         that has been approved under section 505 of the FD&C Act, 21 U.S.C. 355, or has
18
         been authorized for investigation as a new drug for which substantial clinical
19
         investigations have been instituted and for which the existence of such investigations
20
         has been made public, then products containing that substance are outside the
21
         definition of a dietary supplement.6 There is an exception if the substance was
22
23       5
           See https://www.fda.gov/consumers/consumer-updates/what-you-need-know-and-
24       what-were-working-find-out-about-products-containing-cannabis-or-cannabis
         Last Visited April 7, 2020.
25       6
           CBD is the active ingredient in the approved drug product Epidiolex. Furthermore,
         the existence of substantial clinical investigations regarding CBD has been made
26       public. For example, two such substantial clinical investigations include GW
27       Pharmaceuticals’ investigations regarding Sativex and Epidiolex. (See Sativex
         Commences US Phase II/III Clinical Trial in Cancer Pain and GW Pharmaceuticals
28       Receives Investigational New Drug (IND) from FDA for Phase 2/3 Clinical Trial of

         CLASS ACTION COMPLAINT                 6
     Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 8 of 27 Page ID #:8




 1       “marketed as” a dietary supplement or as a conventional food before the new drug
 2       investigations were authorized; however, based on the evidence available to the
 3       FDA, the FDA has concluded that this is not the case for CBD. The FDA is not
 4       aware of any evidence that would call into question its current conclusion that CBD
 5       products are excluded from the dietary supplement definition under sections
 6       201(ff)(3)(B)(i) and (ii) of the FD&C Act.
 7             B.     Misbranded Drugs
 8             23.    Defendant’s “Tincture,” “Oil,” and “Gel Capsule” products are also
 9       misbranded within the meaning of section 502(f)(1) of the FD&C Act, 21 U.S.C.
10       352(f)(1), in that their labeling fails to bear adequate directions for use. Adequate
11       directions for use” means directions under which a layperson can use a drug safely
12       and for the purposes for which it is intended. (See 21 CFR 201.5.) The Products are
13       offered for conditions that are not amenable to self-diagnosis and treatment by
14       individuals who are not medical practitioners; therefore, adequate directions for use
15       cannot be written so that a layperson can use these drugs safely for their intended
16       purposes. FDA-approved prescription drugs that bear their FDA-approved labeling
17       are exempt from the requirements that they bear adequate directions for use by a
18       layperson. However, Defendant’s products are not exempt from the requirement that
19       their labeling bear adequate directions for use, 21 CFR 201.100(c)(2) and 201.115,
20       because no FDA-approved applications are in effect for Defendant’s Products. The
21       introduction or delivery for introduction into interstate commerce of these
22       misbranded drugs violates section 301(a) of the FD&C Act, 21 U.S.C. 331(a).
23
24
         Epidiolex in the Treatment of Dravet Syndrome). FDA considers a substance to be
25       “authorized for investigation as a new drug” if it is the subject of an Investigational
         New Drug application (IND) that has gone into effect. Under 21 CFR 312.2, unless a
26       clinical investigation meets the limited criteria in that regulation, an IND is required
         for all clinical investigations of products that are subject to section 505 of the FD&C
27       Act.
28

         CLASS ACTION COMPLAINT                 7
     Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 9 of 27 Page ID #:9




 1             C.     310(ll) and Adulterated Human Foods
 2             24.    Defendant’s “Lord Jones Old Fashioned Hemp-Derived CBD
 3       Gumdrops”, “Lord Jones Limited Edition Holiday Hemp-Derived CBD Gumdrops”,
 4       “Lord Jones Autumn Limited Edition Blackcurrant Hemp-Derived CBD Gumdrops”,
 5       and “Lord Jones Hemp-Derived CBD Dark Chocolate Espresso Chews” products are
 6       promoted as conventional human food:
 7
 8
 9
10
11
12
13
               25.    Each Product is marketed as containing 20 mg of CBD per confection.
14
               26.    It is a prohibited act under section 301(ll) of the FD&C Act, 21 U.S.C.
15
         331(ll), to introduce or deliver for introduction into interstate commerce any food to
16
         which has been added a drug approved under section 505 of the FD&C Act or for
17
         which substantial clinical investigations have been instituted and for which the
18
         existence of such investigations has been made public. The FDA has concluded that
19
         the prohibition in section 301(ll) applies to CBD. There is an exception if the
20
         substance was marketed in food before the drug was approved or before the
21
         substantial clinical investigations involving the drug had been instituted. However,
22
         based on available evidence, the FDA has concluded that this is not the case for
23
         CBD. The FDA is not aware of any evidence that would call into question its current
24
         conclusion that section 301(ll) of the FD&C Act, 21 U.S.C. 331(ll), prohibits the
25
         introduction into interstate commerce of any food to which CBD has been added.
26
               27.    As defined in section 201(s) of the FD&C Act (21 U.S.C. 321(s)), the
27
         term "food additive" refers to any substance the intended use of which results in its
28

         CLASS ACTION COMPLAINT                8
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 10 of 27 Page ID #:10




 1    becoming a component of any food, unless the substance is generally recognized as
 2    safe (GRAS) among qualified experts under the conditions of its intended use, or
 3    unless the substance meets a listed exception.
 4          28.    Food additives require premarket approval based on data demonstrating
 5    safety. Any food additive that has not been approved for its intended use in food is
 6    deemed to be unsafe under section 409(a) of the FD&C Act (21 U.S.C. 348(a)), and
 7    causes the food to be adulterated under section 402(a)(2)(C)(i) of the FD&C Act, 21
 8    U.S.C. 342(a)(2)(C)(i). Introduction of an adulterated food into interstate commerce
 9    is prohibited under section 301(a) of the FD&C Act, 21 U.S.C. 331(a).
10          29.    There is no food additive regulation which authorizes the use of CBD.
11    The FDA is not aware of any information to indicate that CBD is the subject of a
12    prior sanction. See 21 CFR Part 181. Furthermore, the FDA is not aware of any
13    basis to conclude that CBD is GRAS for use in conventional foods. The FDA's
14    regulations in 21 CFR 170.30(a)-(c) describe the criteria for eligibility for
15    classification of a food ingredient as GRAS. The use of a food substance may be
16    GRAS based on either scientific procedures or, for a substance used in food before
17    1958, through experience based on common use in food. See 21 CFR 170.30).
18          30.    There is no basis for general recognition of safety for CBD based either
19    on scientific procedures or common use in food prior to January 1, 1958. Based on
20    our review of published, scientific literature, existing data and information do not
21    provide an adequate basis to conclude that the use of CBD in food meets the criteria
22    for GRAS status. Many unanswered questions and data gaps about CBD toxicity
23    exist, and some of the available data raise serious concerns about potential harm
24    from CBD. Our review of publicly available data associated with the one FDA-
25    approved CBD drug, as well as our review of published scientific literature,
26    identified potential for liver injury from CBD and potentially harmful interactions
27    with certain drugs. In addition, studies in animals have shown that CBD can interfere
28

      CLASS ACTION COMPLAINT                 9
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 11 of 27 Page ID #:11




 1    with the development and function of testes and sperm, decrease testosterone levels,
 2    and impair sexual behavior in males. Therefore, based on the FDA’s review, the use
 3    of CBD in conventional food products does not satisfy the criteria for GRAS status
 4    under 21 CFR 170.30.
 5          31.    The FDA is not aware of any other exception to the food additive
 6    definition that would apply to CBD for use as an ingredient in a conventional food.
 7    Therefore, CBD added to a conventional food is a food additive under section 201(s)
 8    of the FD&C Act and is subject to the provisions of section 409 of the FD&C Act.
 9    Under section 409, a food additive is deemed unsafe unless it is approved by FDA
10    for its intended use prior to marketing. CBD is not approved for use in any
11    conventional food. Food containing an unsafe food additive within the meaning of
12    section 409 is adulterated within the meaning of section 402(a)(2)(C)(i) of the FD&C
13    Act. Introduction of an adulterated food into interstate commerce is prohibited under
14    section 301(a) of the FD&C Act, 21 U.S.C. 331(a).
15
             32. Further, the FDA has specifically recognized hemp seed-derived food
16
      ingredients such as hulled hemp seed, hemp seed protein powder, and hemp seed oil
17
      as legal to sell based on three GRAS notices. However, the FDA notes that hemp
18
      seed-derived food ingredients contain no THC or CBD. Defendant’s Products do not
19
      fall within this category. Specifically, Defendant’s Products, as represented on the
20
      product labels, contain specific amounts of CBD.
21
             33. Defendant’s conduct is also deceptive, unfair, and unlawful in that it
22
      violates the prohibition against the sale of adulterated and misbranded products
23
      under California’s Sherman Laws, which adopt the federal labeling regulations as the
24
      food and dietary supplement labeling requirements of the state.7 Cal. Health &
25
26
27    7
        California’s Sherman Food, Drug, and Cosmetic Act, Cal. Health & Saf. Code §
      109875 et seq., incorporates into California law all regulations enacted pursuant to
28    the U.S. Food Drug and Cosmetic Act. An act or omission that would violate an

      CLASS ACTION COMPLAINT                10
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 12 of 27 Page ID #:12




 1    Safety Code § 110095 (“All special dietary use regulations and any amendments to
 2    regulations adopted pursuant to the federal act, in effect on November 23, 1970, or
 3    adopted on or after that date, are the special dietary use regulations of this state.”);
 4    Id. § 110100 (“All food labeling regulations and any amendments to those
 5    regulations adopted pursuant to the federal act, in effect on January 1, 1993, or
 6    adopted on or after that date shall be the food labeling regulations of this state.”).
 7           34. The introduction of adulterated and misbranded food into interstate
 8    commerce is prohibited under the FDCA and the parallel state statute cited in this
 9    Class Action Complaint.
10           35. Plaintiff and Class Members would not have purchased the Products or
11    would have paid less for the Products if they were aware of the misleading labeling
12    of the Products by Defendant.
13           36. Defendant intended for Plaintiff and the Class members to be deceived
14    or misled.
15           37. Defendant’s deceptive and misleading practices proximately caused
16    harm to the Plaintiff and the Class.
17           38. Plaintiff and Class members would not have purchased the Products, or
18    would have not paid as much for the Products, had they known the truth about the
19    mislabeled and falsely advertised Products.
20                             CLASS ACTION ALLEGATIONS
21           39. Plaintiff brings this action individually and as representatives of all
22    those similarly situated, pursuant to Federal Rule of Civil Procedure 23, on behalf of
23    the below-defined Classes:
24                        National Class: All persons in the United States who
                          purchased the Products.
25
26
27    FDCA regulation necessarily therefore violates California’s Sherman Law. Id. at §
28    110100.

      CLASS ACTION COMPLAINT                  11
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 13 of 27 Page ID #:13




 1                          California State Subclass: All persons in the State of
                            California who purchased the Products.
 2
                            Multi-State Consumer Fraud Subclass: All persons in
 3                          California, Florida, Illinois, Massachusetts, Michigan,
                            Minnesota, Missouri, New Jersey, New York, and
 4                          Washington who purchased the Products.
 5
                40. Excluded from the Classes are: (1) Defendant, and any entity in which
 6
      Defendant has a controlling interest or which have a controlling interest in
 7
      Defendant; (2) Defendant’s legal representatives, assigns and successors; and (3) the
 8
      judge(s) to whom this case is assigned and any member of the judge’s immediate
 9
      family.
10
                41. Plaintiff reserves the right to redefine the Class(es), and/or requests for
11
      relief.
12
                42. Certification of Plaintiff’s claims for the class-wide treatment is
13
      appropriate because Plaintiff can prove the elements of her claims on a class-wide
14
      basis using the same evidence as would be used to prove those elements in individual
15
      actions alleging the same claims.
16
                43. The members of the proposed Class(es) are so numerous that joinder of
17
      all members is impracticable.
18
                44. The exact number of Class members is unknown. Due to the nature of
19
      the trade and commerce involved, as well as the number of online and direct
20
      complaints, Plaintiff believes the Class consists of thousands of consumers.
21
                45. Common questions of law and fact affect the right of each Class
22
      member, and a common relief by way of damages is sought for Plaintiff and Class
23
      members.
24
                46. Common questions of law and fact that affect Class members include,
25
      but are not limited to:
26
27
28

      CLASS ACTION COMPLAINT                   12
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 14 of 27 Page ID #:14




 1                a. Whether the Products, when used by consumers in a normal and
 2                     customary manner and/or in accordance with Defendant’s suggested
 3                     use, works as advertised, marketed, and conveyed to consumers;
 4                b. Whether, in the course of business, Defendant represented that the
 5                     Products have characteristics, uses, benefits, or qualities that they do
 6                     not have when used by consumers in a normal and customary
 7                     manner and/or in accordance with Defendant’s suggested use;
 8                c. Whether the claims Defendant made and is making regarding the
 9                     Products are unfair or deceptive; specifically, whether the Products
10                     were illegally labeled as dietary supplements with illegal delivery
11                     instructions;
12                d. Whether defendant knew at the time the consumer transactions took
13                     place that consumers would not receive the promised benefits of the
14                     Products that Defendant was claiming they would receive;
15                e. Whether Defendant knowingly made misleading statements in
16                     connection with consumer transactions that reasonable consumers
17                     were likely to rely upon to their detriment;
18                f.   Whether Defendant knew or should have known that the
19                     representations and advertisements regarding the Products were
20                     unsubstantiated, false, and misleading;
21                g. Whether Defendant has breached express and implied warranties in
22                     the sale and marketing of the Products;
23                h. Whether Defendant’s conduct violates public policy;
24                i.   Whether Defendant’s acts and omissions violated California law;
25                j.   Whether Defendant has been unjustly enriched by the sale of the
26                     Products to the Plaintiff and the Class Members;
27                k. Whether Plaintiff and the Class Members did not receive the benefit
28                     of their bargain when purchasing the Products;

      CLASS ACTION COMPLAINT                13
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 15 of 27 Page ID #:15




 1                  l.   Whether the Plaintiff and the Class Members suffered monetary
 2                       damages, and, if so, what is the measure of those damages;
 3                  m. Whether Plaintiff and the Class Members are entitled to an
 4                       injunction, damages, restitution, equitable relief, and other relief
 5                       deemed appropriate, and, if so, the among and nature of such relief.
 6           47. Defendant engaged in a common course of conduct giving rise to the
 7    legal rights sought to be enforced by Plaintiff, on behalf of herself and the other
 8    Class members. Similar or identical statutory and common law violations, business
 9    practices, and injuries are involved. Individual questions, if any, are pale by
10    comparison, in both quality and quantity, to the numerous common questions that
11    dominate this action.
12           48. Additionally, the factual basis of Defendant’s conduct is common to all
13    Class members and represents a common thread of misconduct resulting in injury
14    and damages to all members of the Class.
15           49. The named Plaintiff will fairly and adequately assert and protect the
16    interests of the Class. Specifically, she has hired attorneys who are experienced in
17    prosecuting class action claims and will adequately represent the interests of the
18    Class; and they have no conflict of interests that will interfere with the maintenance
19    of this class action.
20                  a.   The common questions of law and fact set forth herein predominate
21                       over any questions affecting only individual Class members;
22                  b.   The Class is so numerous as to make joinder impracticable but not
23                       so numerous as to create manageability problems;
24                  c.   There are no unusual legal or factual issues which would create
25                       manageability    problems,     and    depending      on    discovery,
26                       manageability will not be an issue as much information is solely in
27                       Defendant’s possession;
28

      CLASS ACTION COMPLAINT                 14
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 16 of 27 Page ID #:16




 1                 d.   Prosecution of separate actions by individual members of the Class
 2                      would create a risk of inconsistent and varying adjudications against
 3                      Defendant when confronted with incompatible standards of conduct;
 4                 e.   Adjudications with respect to individual members of the Class could,
 5                      as a practical matter, be dispositive of any interest of other members
 6                      not parties to such adjudications, or substantially impair their ability
 7                      to protect their interests; and
 8                 f.   The claims of the individual Class members are small in relation to
 9                      the expenses of litigation, making a Class action the only procedure
10                      in which class members can, as a practical matter, recover. However,
11                      the claims of individual Class members are collectively large enough
12                      to justify the expense and effort in maintaining a class action
13                                   CAUSES OF ACTION
14                                       COUNT I
                           California’s Unfair Competition Law
15                    Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”)
16                (On Behalf of the National Class and California Subclass)

17           50. Plaintiff re-alleges and incorporates by reference the allegations
18    contained in Paragraphs 1 through 49, as though set forth fully herein.
19           51. Plaintiff brings this claim individually and on behalf of all members of
20    the National Class and California Subclass against Defendant.
21           52. The UCL prohibits any “unlawful, unfair or fraudulent business act or
22    practice.” Cal. Bus. & Prof. Code § 17200.
23           53. The acts, omissions, misrepresentations, practices, and non-disclosures
24    of Defendant as alleged herein constitute business acts and practices.
25           54. Unlawful: The acts alleged herein are “unlawful” under the UCL in that
26    they violate at least the following laws:
27                 a.   The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et
28                      seq.;

      CLASS ACTION COMPLAINT                 15
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 17 of 27 Page ID #:17




 1                 b.   The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et
 2                      seq.;
 3                 c.   The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et
 4                      seq.; and
 5                 d.   The California Sherman Food, Drug, and Cosmetic Law, Cal.
 6                      Health & Safety Code §§ 110100 et seq.
 7            55. Unfair: Defendant’s conduct with respect to the labeling, advertising,
 8    and sale of the Products was “unfair” because Defendant’s conduct was immoral,
 9    unethical, unscrupulous, or substantially injurious to consumers and the utility of
10    their conduct, if any, does not outweigh the gravity of the harm to their victims.
11            56. Defendant’s conduct with respect to the labeling, advertising, and sale
12    of the Products was and is also unfair because it violates public policy as declared by
13    specific constitutional, statutory or regulatory provisions, including but not limited to
14    the applicable sections of: the Consumers Legal Remedies Act, the False Advertising
15    Law, the Federal Food, Drug, and Cosmetic Act, and the California Sherman Food,
16    Drug, and Cosmetic Law.
17            57. Defendant’s conduct with respect to the labeling, advertising, and sale
18    of the Products was and is unfair because the consumer injury was substantial, not
19    outweighed by benefits to consumers or competition, and not one consumer
20    themselves could reasonably have avoided.
21            58. Fraudulent: A statement or practice is “fraudulent” under the UCL if it
22    is likely to mislead or deceive the public, applying an objective reasonable consumer
23    test.
24            59. As set forth herein, Defendant’s claims relating the ingredients stated on
25    the Products’ labeling and moreover that the Products were labeled as illegal dietary
26    supplements with illegal delivery instruction is likely to mislead reasonable
27    consumers to believe the product is legal to purchase.
28

      CLASS ACTION COMPLAINT                 16
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 18 of 27 Page ID #:18




 1              60. Defendant profited from its sale of the falsely, deceptively, and
 2    unlawfully advertised and packaged Products to unwary consumers.
 3              61. Plaintiffs and Class Members are likely to continue to be damaged by
 4    Defendant’s deceptive trade practices, because Defendant continues to disseminate
 5    misleading information on the Products’ packaging. Thus, injunctive relief enjoining
 6    Defendant’s deceptive practices is proper.
 7              62. Defendant’s conduct caused and continues to cause substantial injury to
 8    Plaintiff and the other Class Members. Plaintiff has suffered injury in fact as a result
 9    of Defendant’s unlawful conduct.
10              63. In accordance with Bus. & Prof. Code § 17203, Plaintiff seeks an order
11    enjoining Defendant from continuing to conduct business through unlawful, unfair,
12    and/or fraudulent acts and practices, and to commence a corrective advertising
13    campaign.
14              64. Plaintiff and the Class also seek an order for and restitution of all
15    monies from the sale of the Products, which were unjustly acquired through acts of
16    unlawful competition.
17                                          COUNT II
                                California’s False Advertising Law
18                            Cal. Bus. & Prof. Code § 17500 (“FAL”)
19                             (On Behalf of the California Subclass)

20              65. Plaintiff incorporates paragraphs 1 through 49 as if fully set forth
21    herein.
22              66. Plaintiff brings this claim individually and on behalf of the members of
23    the California Subclass against Defendant.
24              67. The FAL provides that “[i]t is unlawful for any person, firm,
25    corporation or association, or any employee thereof with intent directly or indirectly
26    to dispose of real or personal property or to perform services” to disseminate any
27    statement “which is untrue or misleading, and which is known, or which by the
28

      CLASS ACTION COMPLAINT                   17
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 19 of 27 Page ID #:19




 1    exercise of reasonable care should be known, to be untrue or misleading.” Cal. Bus.
 2    & Prof. Code § 17500.
 3           68. It is also unlawful under the FAL to disseminate statements concerning
 4    property or services that are “untrue or misleading, and which is known, or which by
 5    the exercise of reasonable care should be known, to be untrue or misleading.” Id.
 6           69. As alleged herein, the advertisements, labeling, policies, acts, and
 7    practices of Defendant relating to the Products misled consumers acting reasonably
 8    as to the ingredients and effectiveness of the Products.
 9           70. Plaintiff suffered injury in fact as a result of Defendant’s actions as set
10    forth herein because he purchased the Products in reliance on Defendant’s false and
11    misleading labeling claims that the Products, among other things, that the Products
12    contained the ingredients stated on the Products’ labeling and moreover that the
13    Products were labeled as illegal dietary supplements with illegal delivery instruction
14    as claimed on the Products’ labeling and Defendant’s website.
15           71. Defendant’s business practices as alleged herein constitute deceptive,
16    untrue, and misleading advertising pursuant to the FAL because Defendant has
17    advertised the Products in a manner that is untrue and misleading, which Defendant
18    knew or reasonably should have known, and omitted material information from its
19    advertising.
20           72. Defendant profited from its sale of the falsely and deceptively
21    advertised Products to unwary consumers.
22           73. As a result, Plaintiff, the California Subclass, and the general public are
23    entitled to injunctive and equitable relief, restitution, and an order for the
24    disgorgement of the funds by which Defendant was unjustly enriched.
25           74. Pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiff, on behalf of
26    herself and the California Subclass, seeks an order enjoining Defendant from
27    continuing to engage in deceptive business practices, false advertising, and any other
28    act prohibited by law, including those set forth in this Class Action Complaint.

      CLASS ACTION COMPLAINT                  18
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 20 of 27 Page ID #:20




 1                                          COUNT III
                            California’s Consumers Legal Remedies Act
 2                            Cal. Civ. Code § 1750 et seq. (“CLRA”)
                              (On Behalf of the California Subclass)
 3
 4              75. Plaintiff incorporates paragraphs 1 through 49 as if fully set forth
 5    herein.
 6              76. Plaintiff brings this claim individually and on behalf of the members of
 7    the California Subclass against Defendant.
 8              77. The CLRA prohibits deceptive practices in connection with the conduct
 9    of a business that provides goods, property, or services primarily for personal,
10    family, or household purposes.
11              78. Defendant’s false and misleading labeling and other policies, acts, and
12    practices were designed to, and did, induce the purchase and use of the Products for
13    personal, family, or household purposes by Plaintiff and Class Members, and
14    violated and continue to violate the following sections of the CLRA:
15                   a.   § 1770(a)(5): representing that goods have characteristics, uses, or
16                        benefits which they do not have;
17                   b.   § 1770(a)(7): representing that goods are of a particular standard,
18                        quality, or grade if they are of another;
19                   c.   § 1770(a)(9): advertising goods with intent not to sell them as
20                        advertised; and
21                   d.   § 1770(a)(16): representing the subject of a transaction has been
22                        supplied in accordance with a previous representation when it has
23                        not.
24              79. Defendant profited from the sale of the falsely, deceptively, and
25    unlawfully advertised Products to unwary consumers.
26              80. Defendant’s wrongful business practices constituted, and constitute, a
27    continuing course of conduct in violation of the CLRA.
28

      CLASS ACTION COMPLAINT                  19
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 21 of 27 Page ID #:21




 1                   81.    On or around December 10, 2019 a CLRA notice letter was
 2    served on Defendant that complies in all respects with California Civil Code §
 3    1782(a). Plaintiff sent Defendant a letter via certified mail, return receipt requested,
 4    advising Defendant that it is in violation of the CLRA and demanding that Defendant
 5    cease and desist from such violations and make full restitution by refunding the
 6    monies received therefrom. A true and correct copy of Plaintiff’s letter is attached
 7    hereto as Exhibit A.
 8              82. Pursuant to California Civil Code § 1780, Plaintiff seeks damages,
 9    injunctive relief, his reasonable attorney fees and costs, and any other relief that the
10    Court deems proper.
11                                         COUNT IV
                                 Breach of Express Warranties
12                                  Cal. Com. Code § 2313(1)
13                (On Behalf of the National Class and the California Subclass)

14              83. Plaintiff incorporates paragraphs 1 through 49 as if fully set forth
15    herein.
16              84. Plaintiff brings this claim individually and on behalf of the members of
17    National Class and the California Subclass against Defendant.
18              85. Through the Products’ labels and advertising, Defendant made
19    affirmations of fact or promises, or description of goods, described above, which
20    were “part of the basis of the bargain,” in that Plaintiff and the Class purchased the
21    Products in reasonable reliance on those statements. Cal. Com. Code § 2313(1).
22              86. Defendant breached the express warranties by selling Products that do
23    not and cannot provide the promised benefits and moreover by selling Products that
24    are illegally labeled as dietary supplements with illegal delivery instructions.
25              87. Plaintiff and the Class Members would not have purchased the Products
26    had they known the true nature of the Products’ ingredients and what the Products
27    contained and that the Products are illegally labeled as dietary supplements with
28    illegal delivery instructions.

      CLASS ACTION COMPLAINT                  20
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 22 of 27 Page ID #:22




 1              88. That breach actually and proximately caused injury in the form of the
 2    lost purchase price that Plaintiff and Class members paid for the Products.
 3              89. Furthermore, Defendant had actual knowledge of the defect in the
 4    Products purchased by Plaintiff, as well as the Products purchased by other members
 5    of the Class, because it had actual knowledge of the nature, ingredients and qualities
 6    of the ingredients in its Products by virtue of its own Products’ testing and it knows
 7    that the affirmations and representations it makes concerning the nature, benefits,
 8    ingredients and quantities on the Products’ labeling and Defendant’s website and
 9    advertising is false.
10              90. As a result of Defendant’s breach of warranty, Plaintiff and Class
11    Members have been damaged in the amount of the purchase price of the Products
12    and any consequential damages resulting from the purchases.
13                                         COUNT V
                       Breach of Implied Warranty of Merchantability
14                                   Cal. Com. Code § 2314
15                (On Behalf of the National Class and the California Subclass)

16              91. Plaintiff incorporates paragraphs 1 through 49 as if fully set forth
17    herein.
18              92. Plaintiff brings this claim individually and on behalf of the members of
19    National Class and the California Subclass against Defendant.
20              93. Defendant, through its acts and omissions set forth herein, in the sale,
21    marketing, and promotion of the Products, made representations to Plaintiff and the
22    Class that, among other things, that the Products were labeled as illegal dietary
23    supplements with illegal delivery instruction.
24              94. Plaintiff and the Class bought the Products manufactured, advertised,
25    and sold by Defendant, as described herein.
26              95. Defendant is a merchant with respect to the goods of this kind which
27    were sold to Plaintiff and the Class, and there was, in the sale to Plaintiff and other
28    consumers, an implied warranty that those goods were merchantable.

      CLASS ACTION COMPLAINT                  21
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 23 of 27 Page ID #:23




 1              96. However, Defendant breached that implied warranty in that the Products
 2    provide no benefits, as set forth in detail herein, and moreover that the Products are
 3    actually labeled as illegal dietary supplements with illegal delivery instruction.
 4              97. As an actual and proximate result of Defendant’s conduct, Plaintiff and
 5    the Class did not receive goods as impliedly warranted by Defendant to be
 6    merchantable in that they did not conform to promises and affirmations made on the
 7    container or label of the goods nor are they fit for their ordinary purpose of providing
 8    the benefits as promised.
 9              98. Plaintiff and the Class have sustained damages as a proximate result of
10    the foregoing breach of implied warranty in the amount of the Products’ purchase
11    prices.
12                                        COUNT VI
                     Declaratory Relief Under the Declaratory Judgment Act
13                               (On Behalf of the Class and/or,
14                                  the California Subclass)

15              99. Plaintiff incorporates paragraphs 1 through 49 as if fully set forth
16    herein.
17              100. Plaintiff brings this cause of action on behalf of the National Class and
18    the California Subclass.
19              101. Declaratory relief is intended to minimize “the danger of avoidable loss
20    and unnecessary accrual of damages.” 10B Charles Alan Wright, Arthur R. Miller &
21    Mary Kay Kane, Federal Practice and Procedure § 2751 (3d ed. 1998).
22              102. Pursuant to 28 U.S.C. § 2201, et seq., there is an actual controversy
23    between Defendant and Plaintiff concerning whether:
24                   a.   Defendant has misrepresented the nature, ingredients and
25                        effectiveness of the Products; and
26                   b.   Defendant knew or should have known of the misrepresentations
27                        regarding the efficacy of the Products.
28

      CLASS ACTION COMPLAINT                  22
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 24 of 27 Page ID #:24




 1           103. Pursuant to 28 U.S.C. § 2201, the Court may “declare the rights and
 2    legal relations of any interested party seeking such declaration, whether or not
 3    further relief is or could be sought.”
 4           104. Despite findings which have proven Defendant’s representations false,
 5    Defendant continues to represent the nature, ingredients and effectiveness of the
 6    Products, specifically labeling the Products as illegal “dietary supplements” with
 7    illegal delivery instruction and has otherwise failed to correct those
 8    misrepresentations.
 9           105. Accordingly, based on Defendant’s repeated and continued
10    misrepresentations, Plaintiff seeks a declaration that Defendant has misrepresented
11    the ingredients and effectiveness of the Products and that its actions are unlawful.
12           106. The declaratory relief requested herein will generate common answers
13    that will settle the controversy related to the misrepresented labeling of the Products.
14    There is an economy to resolving these issues as they have the potential to eliminate
15    the need for continued and repeated litigation.
16
                                     PRAYER FOR RELIEF
17
            WHEREFORE, Plaintiff prays that this case be certified and maintained as a
18
      class action and for judgment to be entered against Defendant as follows:
19
             A.    Enter an order certifying the proposed Class (and subclasses, if
20
                   applicable), designating Plaintiff as the class representative, and
21
                   designating the undersigned as class counsel;
22
             B.    Enter an order awarding Plaintiff and the class members their actual
23
                   damages, treble damages, and/or any other form of monetary relief
24
                   provided by law;
25
             C.    Declare that Defendant is financially responsible for notifying all Class
26
                   members of the problems with the Products;
27
28

      CLASS ACTION COMPLAINT                   23
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 25 of 27 Page ID #:25




 1          D.    Declare that Defendant must disgorge, for the benefit of the Class, all or
 2                part of the ill-gotten profits it received from the sale of the Products, or
 3                order Defendant to make full restitution to Plaintiff and the members of
 4                the Class;
 5          E.    Defendant shall audit and reassess all prior customer claims regarding
 6                the Products, including claims previously denied in whole or in part;
 7          F.    An order awarding Plaintiff and the classes pre-judgment and post-
 8                judgment interest as allowed under the law;
 9          G.    For reasonable attorneys’ fees and reimbursement of all costs for the
10                prosecution of this action, including expert witness fees; and
11          H.    For such other and further relief as this Court deems just and
12                appropriate.
13                                      JURY DEMAND
14          Plaintiff hereby demands a trial by jury on all issues so triable.
15
16    Dated: April 8, 2020             Respectfully Submitted,
17                                     By:        /s/ Jonathan Shub
18                                                    Jonathan Shub
19                                     Jonathan Shub (State Bar No. 237708)
20                                     Kevin Laukaitis*
                                       KOHN, SWIFT & GRAF, P.C.
21                                     1600 Market Street, Suite 2500
                                       Philadelphia, PA 19103
22                                     Telephone: (215) 238-1700
                                       E-mail: jshub@kohnswift.com
23                                             klaukaitis@kohnswift.com
24
                                       Frederick J. Klorczyk III (State Bar No. 320783)
25                                     Neal J. Deckant (State Bar No. 322946)
26                                     Brittany S. Scott (State Bar No. 327132)
                                       BURSOR & FISHER, P.A.
27                                     1990 North California Blvd., Suite 940
                                       Walnut Creek, CA 94596
28

      CLASS ACTION COMPLAINT                 24
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 26 of 27 Page ID #:26




 1                                 Telephone: (925) 300-4455
                                   Facsimile: (925) 407-2700
 2                                 E-Mail: fklorczyk@bursor.com
 3                                       ndeckant@bursor.com
                                         bscott@bursor.com
 4
                                   Nick Suciu III*
 5                                 BARBAT, MANSOUR & SUCIU PLLC
 6                                 1644 Bracken Rd.
                                   Bloomfield Hills, Michigan 48302
 7                                 Telephone: (313) 303-3472
                                   nicksuciu@bmslawyers.com
 8
                                   Gregory F. Coleman*
 9                                 Rachel Soffin*
10                                 GREG COLEMAN LAW PC
                                   First Tennessee Plaza
11                                 800 S. Gay Street, Suite 1100
                                   Knoxville, Tennessee 37929
12                                 Telephone: (865) 247-0080
13                                 greg@gregcolemanlaw.com
                                   rachel@gregcolemanlaw.com
14
                                   *Pro Hac Vice Application Forthcoming
15
16                                 Counsel For Plaintiff And The Class

17
18
19
20
21
22
23
24
25
26
27
28

      CLASS ACTION COMPLAINT            25
 Case 2:20-cv-03273-PA-JEM Document 1 Filed 04/08/20 Page 27 of 27 Page ID #:27




 1    CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
 2          I, Jonathan Shub, declare as follows:
 3          1.     I am an attorney at law licensed to practice in the State of California and
 4    a member of the bar of this Court. I am a shareholder in Kohn, Swift & Graf, P.C.,
 5    counsel of record for Plaintiff in this action. I have personal knowledge of the facts
 6    set forth in this declaration and, if called as a witness, I could and would competently
 7    testify thereto under oath.
 8          2.     The Complaint filed in this action is filed in the proper place for trial
 9    under Civil Code Section 1780(d) in that a substantial portion of the events alleged
10    in the Complaint occurred in the Central District of California.
11          I declare under the penalty of perjury under the laws of the State of California
12    and the United States that the foregoing is true and correct and that this declaration
13    was executed at Philadelphia, Pennsylvania this 8th day of April, 2020.
14
                                                                  /s/ Jonathan Shub.
15
                                                                    Jonathan Shub
16
17
18
19
20
21
22
23
24
25
26
27
28

      CLASS ACTION COMPLAINT                 26
